United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1412
                                   ___________

H. G. Davis,                            *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
John Wayne Carter, Judge, one and all; *
Faulkner County Quorum Court, one       *     [UNPUBLISHED]
and all; H. G. Foster, Prosecuting      *
Attorney, one and all; Marty            *
Montgomery, Sheriff, originally sued *
as Monty Montgomery,                    *
                                        *
             Appellees.                 *
                                   ___________

                         Submitted: July 23, 2003
                             Filed: August 6, 2003
                                  ___________

Before BOWMAN, BYE, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       H. G. Davis appeals the adverse entry of final judgment by the District Court1
in his civil rights lawsuit, wherein he claimed due process and equal protection
violations based on allegations that the defendant county officials and entity took

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
various wrongful actions with regard to property on which he resides. Having
carefully reviewed the record, we conclude that (1) to the extent the ruling is properly
before us, the dismissal of claims against the county prosecutor was correct; (2) the
grant of summary judgment to the remaining defendants was also correct; and (3) an
extended opinion would have no precedential value. Accordingly, we affirm. See 8th
Cir. R. 47B. We deny Davis's request for injunctive relief pending appeal as moot.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-